Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 3/14/2022. Claims 2-34 are allowed and claim 1 is cancelled. Claims 2, 13, and 24 are the independent claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of: obtaining a first version of a computer program including a first process, the first process corresponding to and configured to perform a first operation on data of a first format; wherein the first process is defined by a first specification, wherein the first specification identifies the first format of data; defining a second specification based on the first specification, wherein the second specification identifies a second format of data different from the first format; wherein the second specification defines one or more second processes that are configured to perform a second operation on data of the second format, wherein the second operation is based on the first operation; and by one or more processors, generating a second version of at least a portion of the computer program based on the first version of the computer program and using the second specification, including: omitting the first process from the second version, and including, in the second version of the at least portion of the computer program, the one 

	The prior art of record (Offner et al. US PG Pub. 2016/0124998 A1, Atterbury et al. US PG Pub. 2011/0307897 A1, and Isman et al. US PG Pub. 2016/0124836 A1) teaches analyzing a version of a computer program and identifying a first process in the program that performs operation on data of a first format, generating a second version of the program using a specification by omitting/excluding/etc. the first process and including a second process that performs a second operation on data of a second format different from the first format. However, the prior art of record fails to render an obviousness of obtaining a first version of a computer program including a first process corresponding to and configured to perform a first operation on data of a first format, when the first process is defined by a first specification that identifies the first format of the data; a second specification is defined based on the first specification, identifies a second format of data different from the first format, and defines second processes configured to perform a second operation on data of the second format, when the second operation is based on the first operation; and generating a second version of the program based on the first version and using the second specification, when the generating includes omitting the first process from the second version and including the second processes in the second version, as required by the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193